Dismissed and Memorandum Opinion filed October 8,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00623-CV
____________
 
DEBRA HINKLE, Appellant
 
V.
 
THE CROSSING AT BRADFORD, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No. 941,907
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed July 6, 2009. The notice
of appeal was filed on July 13, 2009.  To date, our records show that appellant
has neither established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann. ' 51.207 (Vernon 2005) (same). 
After being given the requisite notice that this appeal was
subject to dismissal, appellant has not paid the filing fee in accordance with
our order of August 27, 2009. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
 
 
Panel consists of Justices
Yates, Frost, and Brown.